--------------------------------------------------------------------------------


Exhibit 10.24(r)


Supplemental Agreement No. 18


to


Purchase Agreement No. 2061


between


The Boeing Company


and


Continental Airlines, Inc.


Relating to Boeing Model 777 Aircraft




THIS SUPPLEMENTAL AGREEMENT, is entered into as of December 23, 2009 by and
between THE BOEING COMPANY (Boeing) and CONTINENTAL AIRLINES, INC. (Customer);


WHEREAS, the parties hereto entered into Purchase Agreement No. 2061 dated
October 10, 1997 (the Purchase Agreement) relating to Boeing Model 777-200ER
Aircraft (the Aircraft); and


WHEREAS, the parties agree to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]


NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:


1.           Revised Table of Contents


Remove and replace, in its entirety, the “Table of Contents”, with the “Table of
Contents” attached hereto, to reflect the changes made by this Supplemental
Agreement No. 18.


2.           Revised Table 4


Remove and replace, in its entirety, Table 4 “Aircraft Delivery, Description,
Price and Advance Payments” with a revised Table 4 attached hereto to reflect
removal of the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]


PA 2061                                                      SA18-1
CAL

 
 

--------------------------------------------------------------------------------

 

Supplemental Agreement No. 18
To Purchase Agreement No. 2061




3.           Other Terms


Boeing agrees the advance payments paid with respect to the [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


The effectiveness of this Supplemental Agreement is contingent on the concurrent
execution of the 737 supplemental agreement no. 53 to purchase agreement no.
1951.




The Purchase Agreement will be deemed to be supplemented to the extent herein
provided as of the date hereof and as so supplemented will continue in full
force and effect.




EXECUTED IN DUPLICATE as of the day and year first written above.




THE BOEING
COMPANY                                                                                     CONTINENTAL
AIRLINES, INC.






By:    /s/ Susan
Englander                                                                                       By:
/s/ Jacques Lapointe


Its:
Attorney-in-Fact                                                                                
Its:_Senior Vice President – Procurement




























PA 2061                                                      SA18-1
CAL

 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS


ARTICLES
Revised By:
   
1.
Quantity, Model and Description
SA No. 13
     
2.
Delivery Schedule
SA No. 13
     
3.
Price
SA No. 13
     
4.
Payment
SA No. 13
     
5.
Miscellaneous
SA No. 13
     
TABLE
         
1.
Aircraft Information Table 1
SA No. 5
     
2.
Aircraft Information Table 2
SA No. 9
     
3.
Aircraft Information Table 3
SA No. 11
     
4.
Aircraft Information Table 4
SA No. 18
     
EXHIBIT
         
A.
Aircraft Configuration
       
A1.
Aircraft Configuration for 777-200ER Aircraft (applicable to Table 4 Aircraft)
 
SA No. 14
     
B.
Aircraft Delivery Requirements and Responsibilities
       
SUPPLEMENTAL EXHIBITS
       
AE1.
Escalation Adjustment/Airframe and Optional Features (applicable to Table 3
Aircraft)
 
SA No. 14
     
AE1-1.
Escalation Adjustment/Airframe and Optional Features (applicable to Table 4
Aircraft)
SA No. 14
     
BFE1.
BFE Variables
       
BFE2.
BFE Variables (applicable to Table 4 Aircraft)
SA No. 14
     
CS1.
Customer Support Variables
       
EE1.
Engine Escalation/Engine Warranty and Patent Indemnity
       
EE2.
Engine Escalation/Engine Warranty and Patent Indemnity
SA No. 9
     
EE3.
Engine Escalation/Engine Warranty and Patent Indemnity (applicable to Tables 3
and 4 Aircraft)
SA No. 13
     
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
       
LETTER AGREEMENTS
       
2061-1R10
Option Aircraft
SA No. 14
     
2061-2
Demonstration Flights
       
2061-3
Installation of Cabin Systems Equipment
       
2061-4
Spares Initial Provisioning
       
2061-5
Flight Crew Training Spares
       
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
SA No. 12
     
6-1162-AJH-899
Supplemental [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
SA No. 13






 
 

--------------------------------------------------------------------------------

 






 
TABLE OF CONTENTS
       
CONFIDENTIAL LETTER AGREEMENTS
Revised By:
     
6-1161-GOC-087
Aircraft Performance Guarantees
       
6-1162-GOC-088
Promotion Support
       
6-1162-GOC-089R4
Special Matters
SA No. 14
     
6-1162-GOC-172
Additional Matters
SA No. 1
     
6-1162-CHL-048
Rescheduled Aircraft Agreement
SA No. 9
     
6-1162-CHL-195
Restructure Agreement for Model 737NG and 757-300 Aircraft
 
SA No. 10








 
 

--------------------------------------------------------------------------------

 





SUPPLEMENTAL AGREEMENTS
Dated as of:
   
Supplemental Agreement No. 1
December 18, 1997
   
Supplemental Agreement No. 2
July 30, 1998
   
Supplemental Agreement No. 3
September 25, 1998
   
Supplemental Agreement No. 4
February 3, 1999
   
Supplemental Agreement No. 5
March 26, 1999
   
Supplemental Agreement No. 6
May 14, 1999
   
Supplemental Agreement No. 7
October 31, 2000
   
Supplemental Agreement No. 8
June 29, 2001
   
Supplemental Agreement No. 9
June 25, 2002
   
Supplemental Agreement No. 10
November 4, 2003
   
Supplemental Agreement No. 11
July 28, 2005
   
Supplemental Agreement No. 12
March 17, 2006
   
Supplemental Agreement No. 13
December 3, 2007
   
Supplemental Agreement No. 14
February 20, 2008
   
Supplemental Agreement No. 15
October 15, 2008
   
Supplemental Agreement No. 16
May 1, 2009
   
Supplemental Agreement No. 17
August 31, 2009
   
Supplemental Agreement No. 18
December 23, 2009








 
 

--------------------------------------------------------------------------------

 



Table 4
to Purchase Agreement 2061
Aircraft Delivery, Description, Price and Advance Payments














[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
























































          Page 1
CAL                                                      Boeing Proprietary SA
18
